REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
Claims 1-9 are allowed. 
The Terminal Disclaimer filed on 03-01-2022 by the Applicant has been approved per the Terminal Disclaimer Review Decision filed on 03-02-2022. The Examiner has fully considered the Terminal Disclaimer Review Decision filed on 03-02-2022 and a Notice of Allowance has been issued accordingly.
Regarding the claims 1-9 filed on 02-18-2020, based on the Examiner’s updated search, the Examiner has determined that most relevant prior art is Lavoie (US Publication No. 2014/0218522) and Hoel (US Publication No. 2015/0298738). Lavoie teaches using a speed threshold as a function of a hitch angle, as seen in at least para.[0086]. Hoel teaches determining a speed limit based on a path curvature, as seen in at least para.[0036].
However, both Lavoie and Hoel do not anticipate, either alone or in combination with any other prior art, the following claim limitations of claim 1: “a controller configured to determine a vehicle threshold speed limit by determining a first vehicle speed limit based on the hitch angle and a second vehicle speed limit based on the command curvature, 
wherein the controller generates a command to limit vehicle speed in a reverse direction below the threshold speed limit and the vehicle threshold speed limit is set to the higher of the first and second vehicle speed limits when a magnitude of an input command is decreasing and the vehicle threshold speed limit is set to the lower of the first and second vehicle speed limits when a magnitude of input command is increasing”.
Furthermore, both Lavoie and Hoel do not anticipate, either alone or in combination with any other prior art, the following claim limitations of claim 6: “calculating a first vehicle speed limit based on the hitch angle; 
calculating a second speed limit based on the trailer path curvature command; 
determining a threshold speed limit based on the first and second speed limits; 
and limiting the speed of the vehicle to the threshold speed, wherein a controller sets the vehicle threshold speed limit at the higher of the first and second speed limits when an absolute value of the hitch angle is decreasing and a trailer curvature command magnitude is also decreasing”. 
While Lavoie teaches the step of teaches using a speed threshold as a function of a hitch angle, Lavoie does not anticipate or render obvious determining two different speed thresholds and using one of the two vehicle speed thresholds based on a hitch angle and a trailer command curvature. Additionally, Hoel does not cure the deficiencies of Lavoie. While Hoel does teach determining a speed limit based on a path curvature, Hoel does not teach or suggest the steps of determining two different speed thresholds and using one of the two vehicle speed thresholds based on a hitch angle and a trailer command curvature. 
Furthermore, there is no clear motivation to combine the references to teach the claimed invention as a whole, wherein the prior art of record fails to disclose any motivation to combine the references in order to achieve the claimed invention.
Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665